                           Case 1:19-cv-00001-AT Document 2 Filed 01/03/19 Page 1 of 5




                                                         _CIVIL____ Division



                 VINCENT ALONZO TUCKER                                     )     Case No.
                                                                           )                    (to be filled in by the Clerk's Ojjice)
                                                                           )
                              Plaintiff(s)                                 )
(Write the full name of each plaintiff who is filing this complaint.       )     Jury Trial: (check one)    [£}Yes 0No
If the names of all the plaintiffs cannotflt in the space above,
please write "see attached" in the space and attach an 'additional         )
page with thefull list of names.)                                          )
                                -v-                                        )
               IMMEDIATE CREDIT RECOVERY                                   )
                      KAKO MIRES                                           )
                     ALDRIKA BOYLE                                         )
                                                                           )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the
                                                                           )
names of all the defendants cannot flt in the space above, please          )
write "see attached" in the space and attach an additional page            )
with the full list of names.)



                                               COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                              Name .                                   VINCENT ALONZO TUCKER
                              Street Address                           2012. JOSEPH EBO.ONE BLVD NW
                              City and County                          ATLANTA - FULTON
                              State and Zip Code                       GEORGIA 30144
                              Telephone Number                         404 790-6082
                              E-mail Address


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corp9ration. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.         .


                                                                                                                                          Page 1 of 5
                          Case 1:19-cv-00001-AT Document 2 Filed 01/03/19 Page 2 of 5


Pro Se 1(Rev.12/16) Complaint for a Civil Case.


                    Defendant No. 1
                               Name                                KAKO MIRES
                                                                   .:...::_::..=;_.c.:..:.:..:_:c_.:__ _ _ _ _ _ _ _ _ _ ·~·---··--··


                               Job or Title (if known)             TRAINING MANAGER
                                                                                             ----
                               Street Address                       3330 Chastain Meadows                   NW#100
                               City and County                     KENNESAW - COBB
                               State and Zip Code                  GEORGIA 30144
                               Telephone Number                    866 401-7190
                               E-mail Address (if known)           Kako.Mires@icrcollect.com


                    Defendant No. 2
                               Name                                ALDRIKA BOYLE
                               Job or Title (if known)             HUMAN RESOURCES
                               Street Address                       3330 Chastain Meadows Pkwy NW #1 QQ_ - · · · - · - - - - -
                               City and County                     KENNESAW - COBB
                               State and Zip Code                  GEORGIA 30144
                               Telephone Nwnber                    866 401-7190
                               E-mail Address     (ifkno',1,'ll}   Aldrika. Boyle@icrcollect.com


                    Defendant No. 3
                               Name
                               Job or Title (if known)             HUMAN RESOURCES MANAGER
                               Street Address                      3330 CHASTAIN MEADOWS PKWY NW#100
                               City and County                     KENNESAW - COBB
                               State and Zip Code
                               Telephone Number                    866 401-7180
                               E-mail Address     (ifkno,wn)       WENDY.BIANCO@icrcollect.com


                    Defendant No. 4
                               Name
                               Job or Title (if /mown)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address     (ifkno',1,'11)




                                                                                                                                        Page2 of 5
                             Case 1:19-cv-00001-AT Document 2 Filed 01/03/19 Page 3 of 5


Pro Se I (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federa] court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply) ·
                  0Federal question                                D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                      Defamatory per se statements are inherently harmful.
                      THERE HAS BEEN A VIOLATION OF THE UNITED STATES CONSTITUTION- FALSE STATEMENTS HAVE
                      BEEN MADE THAT HAS HARMED MY REPUTATION & CHARACTER DUE TO A MENTAL ILLNESS MY
                      EMPLOYER WAS AWARE OF AND CHARACTER - 28 U.S CODE 4101 - Code§ 51-5-4. THE UNDERLINE
                      DECISION- SUPREME COURT FEDERAL VOCATIONAL ACT OF 1973 DISCRIMINATION AGAINST A PERSOI\
                      BASED ON ASSOCIATION WITH A SPECIFIC GROUP
          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.        The Plaintiff(s)

                                a.         If the plaintiff is an individua]
                                           The plaintiff, (name)                                                    , is a citizen of the
                                            State of (name)


                                 b.        If the plaintiff is a corporation
                                           The plaintiff, (name)                                                    , is incorporated
                                                                                                             ·---
                                           under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.          The Defendant(s)

                                 a.        If the defendant is an individual
                                            The defendant, (name)                                                   , is a citizen of
                                                                      ~---~~----·-------~·---------


                                            the State of (name)                                                 Or is a citizen of
                                           (foreign nation)


                                                                                                                                Page 3 of 5
                           Case 1:19-cv-00001-AT Document 2 Filed 01/03/19 Page 4 of 5


Pro Se 1(Rev.12116) Complaint for a Civil Case




                                  b.      If the defendant is a corporation
                                          The defendant, (name)                                             , is incorporated under
                                                                    ~~~www-~~wwwwww-~-~~·-··--·----




                                          the laws of the State of (name)                                              ' and has its
                                          principal place of business in the State of (name)
                                          Or is incorporated under the laws of (foreign nation}
                                          and has its principal place of business in (name)

                                  {If more than one defendant is named iri the complaint, attach an additional page providing the
                                  same information for each additional defendant.)

                    3.            The Amount in Controversy

                              1   The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                  stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

         Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
         facts showing that each plaintiff is entitled to the damages or other relief sought. State how each d,efendant was
         involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
         the. dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
         write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
         On 12118, 12/19 emails, texts, witness statements and recorded calls that untrue statements were made by Kako Mires to my
         colleagues & emails were sent to management by Atdrika Boyle that were harmful to my character & reputation by accusing me
         of making threats. It was stated by Kako Mires that it prevented me from being promoted to a training position because Aldrika
         Boyle was aware of my mental illness and thought I would not be good for the position. Aldrika Boyte slandered my name by
         telling employees that I threaten her after she yelled and hung up on me after me asking for copies of what I signed in my   •
         employee file. Kako Mires asked my collegue if I had a gun because they both believed that t would come back and shoot up
         the place. They called the police on me & put the office on tock down and everyone in the office knew it was for me.



IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.

         THIS HAS CAUSED ME TO CONTIPLATE SUICIDE- I CONSTANTLY SEEK MEDICAL SERVICES FOR MENTAL ILLNESS 8
         PANIC ATTACKS - I AM UNABLE TO SEEK OTHER EMPLOYMENT DUE TO HOSPILIZATION AND THEM GIVING BAD
         EMPLOYMENT VERIFICATIONS. THIS HAS CAUSED ME MENTAL ANGUISH AND HAS COMPLETELY REUtNED MY
         REPUTATION. DISCLOSURE EMAILS WERE SENT TO 3RD PARTIES WITHOUT MY PERMISSION. LOSS OF WAGES
         BECAUSE I WAS NOT ABLE TO COMPLETE MY 3 WEEK NOTICE BECAUSE OF THIS SO I AM SEEKING $50,000.00 THAl
         I FEEL THAT I AM ENTITLED TOO AT MINIMUM.

                                                                                                                             Page4 of 5
                             Case 1:19-cv-00001-AT Document 2 Filed 01/03/19
                                                                         I   Page 5 of 5

Pro Se l (Rev. 12/16) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          oppmtunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of sign;ng:              (-:i.Ji   Cj

                     Signature of Plaintiff-        ·-~- --~                                       __

                     PrintedNameofPlaintiff         ~\~---'~l<P·''·:·z...e. \II..'<.-~(..(
          B.         For Attorneys
                                                              ~O\ ~   -:S-o s~.,"-
                                                                               '
                                                                                   k        B'ioA<.         o1,c(           Nt-0
                                                                      M\c.,.,.~t...       C.tt      5o :>   t'-f
                     Date of signing:                                               f   o'(')    7f 17 •   (,v   'fJ ;\,_

                     Sigriature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address ·
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                              Page 5 of 5
